Citation Nr: 1705711	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee and leg disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability before January 3, 2012, and to a rating in excess of 40 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder.

6.  Entitlement to an effective date of December 30, 2002, for a 40 percent rating for a lumbar spine disability.
7.  Entitlement to an effective date earlier than December 10, 2009, for the award of service connection for an acquired psychiatric disorder.

8.  Entitlement to an effective date earlier than December 10, 2009, for the award of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA RO.  The December 2008 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral leg and knee disability, increased the rating for the Veteran's lumbar spine disability to 20 percent effective September 2, 2008, continued the 10 percent rating for radiculopathy of the left lower extremity, and continued the 10 percent rating for radiculopathy of the right lower extremity.  A June 2012 rating decision increased the rating of the Veteran's lumbar spine disability to 40 percent effective January 3, 2012, increased the rating for radiculopathy of the left lower extremity to 20 percent effective September 2, 2008, and increased the rating for radiculopathy of the right lower extremity to 20 percent effective September 2, 2008.

This appeal was previously before the Board in December 2014.  The Board finds that, with respect to the service connection claim and the increased rating claims for a lumbar spine disability and radiculopathy of the bilateral lower extremities, its remand instructions have been substantially complied with, and the Board will proceed in adjudicating those claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In December 2014, the Board also remanded the issue of entitlement to a rating in excess of 10 percent for pseudofolliculitis.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  In this case, the Board will stay the Veteran's appeal of the issue of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

Also in December 2014, the Board granted the issue of entitlement to service connection for an acquired psychiatric disorder and remanded the issue of entitlement to TDIU.  A March 2016 rating decision effectuated the Board's grant of service connection for an acquired psychiatric disorder and a June 2016 rating decision granted entitlement to TDIU.  As will be discussed in the remand section below, however, the Veteran has filed a notice of disagreement with the rating assigned for his service-connected acquired psychiatric disorder as well as the effective dates assigned for his award of service connection for an acquired psychiatric disorder and TDIU.  

Finally, in the December 2014 decision, the Board also remanded the issue of entitlement to an effective date earlier than January 3, 2012, for the assignment of a 40 percent rating for a lumbar spine disability.  For reasons that will be discussed in greater detail in the remand section below, the issue has been recharacterized as entitlement to an effective date of December 30, 2002, for a 40 percent rating for a lumbar spine disability.

The issues of entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, an effective date of December 30, 2002, for a 40 percent rating for a lumbar spine disability, an effective date earlier than December 10, 2009, for the award of service connection for an acquired psychiatric disorder, and an effective date earlier than December 10, 2009, for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is against a finding that a bilateral knee and leg disability began during the Veteran's military service, was caused or aggravated by his service, had an onset within a year of his service, has been continuous since service, or was caused or aggravated by a service-connected disability.

2.  Before January 3, 2012, the Veteran's lumbar spine disability was not manifested by forward flexion functionally limited by pain 30 degrees or worse, and no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis were shown.

3.  Since January 3, 2012, the Veteran's lumbar spine disability has not been manifested by incapacitating episodes of IVDS or ankylosis.
4.  The Veteran's radiculopathy of the bilateral lower extremities is not manifested by symptoms approximating moderately severe incomplete paralysis or worse.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee and leg disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  Before January 3, 2012, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2016).

3.  Since January 3, 2012, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2016).

4.  The criteria for ratings in excess of 20 percent for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran was provided with all appropriate notification in October 2008, and the Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Veteran's claims at this time is warranted.
With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran received an examination addressing his bilateral leg and knee disability in May 2016, and addendum opinions were rendered later in May 2016 and in June 2016.  The Veteran received examinations addressing his lumbar spine disability and radiculopathy of the bilateral lower extremities in October 2008, January 2012, and May 2016.  Upon review of these examination reports, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, neither the Veteran nor his representative has objected to the adequacy of any of these examinations.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims that he suffers from a disability of the bilateral legs and knees as the result of his active duty service.  

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only conditions recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  A history of pre-service existence of a condition recorded at the time of examination does not constitute a notation of the condition.  38 C.F.R. § 3.304(b)(1) (2016).  While a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of that condition, that history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  

Considering whether the Veteran was in sound condition at service entrance, the Veteran's July 1978 enlistment examination noted that the Veteran had a 4-inch scar on the right leg.  No abnormalities of the lower extremities or musculoskeletal system were noted.  Given that the Veteran's current claim is for arthritis or musculoskeletal disability of the bilateral legs, the Board finds that no relevant disability of the bilateral legs was noted at the time of entrance into service.  Thus, upon review of the evidence of record, the Board finds that the presumption of soundness on induction attaches and has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

With the Veteran presumed to be in sound condition at induction, the Board's analysis turns to whether the Veteran's bilateral leg and knee disability is the result of active duty military service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, the Veteran sought treatment in-service on a number of occasions for complaints relating to his legs.  For example, in November 1978, the Veteran complained of right leg pain and feelings of the right knee giving way.  The Veteran was assessed with a muscular strain of the right leg.  In June 1979, the Veteran complained that his right leg gave way, and he was diagnosed with muscle cramps.  In August 1979, the Veteran was provisionally diagnosed with right leg pain secondary to an old laceration.  In January 1980, the Veteran was assessed with a knee sprain.  In March 1980, the Veteran was diagnosed with hamstring tightness in the right leg.  In February 1983, the Veteran complained of right posterior calf pain secondary to falling on an old scar.  The Veteran was assessed with a right calf scar.  The Veteran was placed on a physical profile as the result of a back and leg disability; the profile expired in March 1983.  In March 1983, the Veteran was again placed on a physical profile as the result of a muscle injury to his right leg; the profile expired in April 1983.  In June 1985, examination of the Veteran's lower extremities was normal.  In a September 1983 Report of Medical Examination, the Veteran's lower extremities and musculoskeletal system were noted to be normal.  The Veteran declined to undergo a separation examination.  

Following service, in August 1996 and November 1996, the Veteran complained of pain radiating into his leg following an October 1994 work-related accident.  In a November 1997 evaluation, the Veteran complained of pain in his right leg that had persisted since he sustained a job-related injury in 1992.  The Veteran was diagnosed with an old injury of the right leg.  In December 1997, the Veteran indicated that he suffered a workplace fall in 1992, injuring his back and right leg.  In a May 1998 evaluation, the Veteran complained of bulging discs and spasm of his back and "denie[d] other medical problems".  In a separate record from December 1997, the Veteran complained of experiencing pain down his right leg since 1983.  

In the Veteran's March 2002 claim for SSA benefits, he indicated that he experienced an onset of symptoms in March 1996 or March 1997.  The Veteran stated that he had been experiencing pain down his right leg for the last five years, and he stated it was caused by a job-related injury.  In an April 2003 examination, the Veteran denied experiencing pain in his hip, knee, or ankle joints, but instead complained of generalized pain in the right lower extremity related to his back.  The examiner found the Veteran's joints to be normal, and the Veteran was asymptomatic for any joint-related complaints of the lower extremities.  A December 2006 x-ray examination showed no significant degenerative changes, acute fracture, or dislocation of the bilateral knees.  

In September 2008, the Veteran filed his claim of entitlement to service connection for arthritis of the bilateral lower extremities.  A January 2011 x-ray examination of the right knee showed soft tissue fullness along the lateral joint line, arthrosis in the proximal tibiofibular joint, and minimal spurring in the tibiofemoral and patellofemoral joints.  A February 2011 x-ray examination showed patella alta, mild lateral patellar subluxation, minimal arthrosis in the tibiofemoral compartments, and vascular calcifications.  

The Veteran underwent a VA examination in May 2016, at which time the examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees.  The Veteran indicated that he began to experience knee pain in service, and his pain was treated with a topical cream while in service.  The Veteran indicated he worked in a factory after service and severely injured his back on the job.  Upon consideration of these factors, the examiner found that it was less likely than not that the Veteran's bilateral knee and leg disability was related to service.  Instead, the examiner found it to be more likely that the Veteran's bilateral knee disability was the result of age and genetic predisposition.  In an addendum opinion from May 2016, the examiner found it to be less likely than not that the Veteran's bilateral knee disability was caused by or otherwise related to service-connected disability because the bilateral knee disability was a separate and distinct disability with a separate and distinct etiology.  In a June 2016 addendum, the examiner found for the same reasons that the Veteran's bilateral knee disability was not aggravated by his service-connected disabilities.  

Upon review of these facts, an initial matter, the Board notes that the Veteran is in receipt of service connection for a lumbar spine disability and radiculopathy of both lower extremities; the Board's analysis focuses, therefore, on the Veteran's claim for musculoskeletal symptoms relating to the bilateral legs, rather than the neurological symptoms for which the Veteran is already service-connected.  With that said, the evidence shows that the Veteran complained of leg pain in service, and he has been diagnosed with degenerative arthritis of the bilateral knees.  Thus, the evidence shows a current disability, an in-service incident, and a service-connected disability.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disability and either his in-service experiences or his service-connected back and lower extremity radiculopathy.  

The record contains one opinion regarding the relationship between the Veteran's bilateral knee disability and his active service or service-connected disability, that of the May 2016 examiner, and the examiner was unable to find such a relationship.  The Board has otherwise closely examined the Veteran's medical records for a suggestion that the Veteran's bilateral knee disability is related either to his active service or to his service-connected back and radiculopathy disabilities, but it cannot find that the weight of the evidence supports such a finding.  

To the extent that the Veteran believes that his bilateral leg disabilities are related to his service or to service-connected disabilities, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as joint pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disabilities claimed on appeal, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral leg disabilities are related to his service or to his other service-connected disabilities, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's joints, which involve anatomical changes that are not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his disabilities, and it finds that he has not done so.  The record contains no complaints until approximately 1996, approximately 10 years following the Veteran's discharge from service, at which time he sought treatment following a 1994 workplace accident.  Even with that said, the Veteran's 1996 complaints of symptoms of radiating pain are more consistent with the lower extremity radiculopathy for which he is already service-connected.  Indeed, the Veteran denied experiencing symptoms of joint pain as late as April 2003.  Thus, the Board notes that the Veteran did not complain of symptoms for many years following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his bilateral knee disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for many years following service, and, as noted above, denied experiencing such symptoms in April 2003.  The Board has every reason to believe the Veteran's April 2003 account regarding his lack of symptoms, because such account was offered in an attempt to obtain appropriate medical care.  While the Veteran's failure to seek treatment for more than a decade following service is not a dispositive fact on its own, it is a factor that weighs against the Veteran's claim.  

The Board must note that it was only following the Veteran's September 2008 claim for benefits that the Veteran began to allege that he had experienced symptoms of lower extremity joint pain continuously since service.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed bilateral knee and leg disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the claimed disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

The Veteran's lumbar spine disability is evaluated as 20 percent disabling before January 3, 2012, and 40 percent disabling thereafter under Diagnostic Code 5243, applicable to IVDS.  The Veteran is seeking higher ratings.

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  

Turning to the facts in this case, the Veteran filed his claim of entitlement to an increased rating in September 2008.  The Veteran underwent a VA examination in October 2008, at which time he complained of constant radiating pain from his back to his extremities.  The Veteran denied experiencing specific flare-ups but indicated that the pain was constant and worsened with any lifting or bending.  The Veteran could walk up to one-half mile with pain.  The Veteran did not use any assistive devices, but he wore a lumbosacral support.  The Veteran denied experiencing falls or unsteadiness in walking.  Upon examination, the Veteran had a slight left convex thoracic scoliosis with kyphosis of the thoracic spine.  There was tenderness on palpation.  No spasm or muscular atrophy was noted.  There was some straightening of the lumbar lordosis.  The Veteran was able to sit at 90 degrees of flexion and dress and undress without complaints of pain.

The Veteran had forward flexion to 60 degrees (with pain at 40 degrees), extension to 10 degrees (with pain at 5 degrees), left lateral flexion to 5 degrees with pain, right lateral flexion to 25 degrees with pain, and bilateral lateral rotation to 20 degrees with pain.  The Veteran complained of increased pain with repetitive motion, but no additional loss of motion was shown.  There was no fatigability, lack of endurance, or gross incoordination.  The examiner diagnosed the Veteran with chronic low back pain syndrome, herniated nucleus pulposus, degenerative disc disease, and moderate mid-thoracic kyphosis.  

A June 2010 MRI of the lumbar spine showed multilevel degenerative disc and facet changes.  

The Veteran underwent an additional examination in January 2012, at which time he complained of radiating pain in his back.  The Veteran complained of flare-ups that occurred a few times a year; he stated they forced him to stay in bed and rest.  The Veteran had forward flexion to 35 degrees with pain, extension to 15 degrees (with pain at 10 degrees), right lateral flexion to 15 degrees with pain, left lateral flexion to 10 degrees (with pain at 20 degrees), and bilateral lateral rotation to 25 degrees with pain.  Repetitive motion testing further limited the Veteran's forward flexion to 30 degrees, but it did not otherwise further limit the Veteran's motion or result in functional loss or impairment.  The Veteran constantly wore a back brace for low back pain.  

The Veteran had IVDS, but the examiner found that the Veteran had not experienced any incapacitating episodes over the past 12 months due to IVDS.  

The Veteran underwent an additional examination in May 2016, at which time the examiner diagnosed the Veteran with arthrosis of the lumbar spine, spondylosis of the lumbar spine, and multilevel degenerative disc disease of the lumbar spine.  The Veteran indicated that his back pain was of a 10/10 severity, but he denied experiencing flare-ups of symptoms.  The Veteran indicated that he had functional loss or impairment in the form of an inability to bowl or swim.  The Veteran had forward flexion to 75 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees.  The Veteran complained of pain with forward flexion and bilateral lateral flexion.  Repetitive use testing did not result in an additional loss of function or range of motion.  There was no evidence of pain with weight-bearing or ankylosis.  The examiner noted that the Veteran had tenderness throughout the entire lumbar spine.  Guarding and muscle spasm were not noted.  The examiner found that the Veteran did not have IVDS of the lumbar spine.  The Veteran regularly wore a back brace for his lumbar spine.  

Applying the relevant rating criteria to the facts in this case, the Board again notes that the Veteran is in receipt of a 20 percent rating before January 3, 2012, and a 40 percent rating thereafter.  The Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  As such, a schedular rating of 50 percent or greater is therefore unwarranted at any time under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran is thus in receipt of a maximum 40 percent rating since January 3, 2012, and the Board's analysis will turn to whether the Veteran is entitled to a rating in excess of 20 percent before January 3, 2012.  

A rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine to 30 degrees or less.  Before January 2012, at worst, the Veteran showed forward flexion limited to 40 percent when taking pain into consideration.  This is less than the limitation to 30 percent that is associated with a rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's disability picture thus does not meet the criteria for an evaluation in excess of 20 percent before January 3, 2012.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  Although the Board accepts the Veteran's assertions that his lumbar spine disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Ratings in excess of those currently assigned are similarly unavailable under the formula for rating IVDS.  While examiners may have suggested that the Veteran experiences incapacitating episodes, the record also reflects that this was based on the Veteran's self-reports.  The record is otherwise devoid of evidence of such episodes, which is characterized by bed rest prescribed by a physician.  While the Veteran has reported needing bed rest on occasion, there has been no showing that bed rest has actually been prescribed during the course of the appeal.  Accordingly, ratings in excess of the currently-assigned 20 percent and 40 percent ratings are unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

In sum, the criteria for a schedular rating greater than 20 percent for a lumbar spine disability before January 3, 2012, and to a rating in excess of 40 percent thereafter have not been met, and the Veteran's claim is denied.

Turning now to an evaluation of the neurological manifestations of the Veteran's lumbar spine disability, the neurological impairment of the bilateral lower extremities is evaluated as 20 percent disabling under Diagnostic Code 8520, applicable to paralysis of the sciatic nerve.  The Veteran argues that he is entitled to greater ratings.  

Under Diagnostic Code 8520, in pertinent part, a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is for application where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is for complete paralysis; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakness or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

The Board notes that words such as "mild", "moderate", and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the medical evidence in this case, the Veteran underwent a VA examination in October 2008, at which time he complained of pain and a burning sensation in his lower extremities when walking a half-mile.  The Veteran had weakness and numbness on the outer aspect of both lower extremities.  The Veteran denied experiencing any incontinence of the bladder or bowels.  The Veteran complained of erectile dysfunction.  The Veteran could heel-toe walk, squat, and stand.  The examiner noted tight hamstring muscles bilaterally.  The straight leg raising test was normal.  The patellar reflex was 2+ bilaterally, but the examiner could not detect the Achilles reflex bilaterally.  Sensation was symmetrical to light tough bilaterally, and no clonus or foot drop were noted.  Motor strength of the lower extremities was 5-/5 bilaterally.  

The Veteran underwent an additional examination in January 2012, at which time the examiner diagnosed the Veteran with lumbar radiculopathy.  The Veteran complained of radiating pain that worsened with sitting and improved with movement.  The Veteran characterized the intensity of his pain as 9-10/10.  The Veteran did not use any assistive devices for ambulation.  Muscle strength testing was normal, and no atrophy was noted.  Deep tendon reflexes and sensory examination were normal.  The straight leg raising test was negative for the left leg, but it could not be performed  for the right leg.  The examiner indicated that the Veteran's symptoms resulted in moderate intermittent pain, severe paresthesias, and numbness in the bilateral lower extremities.  The examiner found that the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved bilaterally, and the examiner characterized the severity of the Veteran's symptoms as moderate.  There were no other neurological abnormalities as the result of the Veteran's lumbar spine disability.  A January 2015 MRI examination of the bilateral thighs showed no findings of myositis.  

The Veteran underwent an additional examination in May 2016, at which time the examiner diagnosed the Veteran with bilateral lumbar radiculopathy.  Muscle strength testing was normal, and no atrophy was noted.  Reflex and sensory testing were normal.  The straight leg raising test was normal.  The examiner indicated that the Veteran's symptoms resulted in mild intermittent pain, mild paresthesias, and mild numbness in the bilateral lower extremities.  The examiner found that the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved bilaterally, and the examiner characterized the severity of the Veteran's symptoms as mild.  There were no other neurological abnormalities as the result of the Veteran's lumbar spine disability.

Applying the relevant rating criteria to the facts in this case, a greater rating of the Veteran's disabilities of the bilateral lower extremities would require symptoms of incomplete paralysis that are moderately severe or worse, or complete paralysis.  
The Board cannot find that the Veteran's neurological impairment was of such severity during this time.  The Board notes that the Veteran has complained of subjective symptoms such as pain and numbness, and there is clinical evidence of slight neurological impairment.  For example, in October 2008, while the examiner could not detect the Achilles reflex, clinical testing of the Veteran's strength, reflexes, and senses testing were otherwise normal.  Furthermore, the Board notes that clinicians have characterized the Veteran's symptoms as "moderate" (January 2012), and "mild" (May 2016), which are also inconsistent with a finding that the Veteran suffered from moderately severe incomplete paralysis or worse.

In sum, the Board finds that the Veteran's symptom picture, which focuses on subjective complaints of paresthesias, dysesthesias, and numbness, does not rise to the level of moderately severe incomplete paralysis or would, as would be required for a rating in excess of 20 percent for neurological impairment.  The criteria for  ratings in excess of 20 percent for radiculopathy of the bilateral lower extremities is not met, and the claim is denied.
Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  

With respect to the Veteran's claim of entitlement to an increased rating for radiculopathy of the bilateral lower extremities, because the rating schedule uses undefined terms such as "mild", "moderate", and "severe", the Board has evaluated all of the evidence and symptoms, to determine the equitable and just rating with respect to these claims within the context of the schedular ratings assigned.  Furthermore, the Veteran's back symptoms focus largely on pain and impairment of movement, which is addressed in the applicable rating criteria.  Therefore, referral for consideration for an extraschedular rating is not warranted.


ORDER

Service connection for a bilateral knee and leg disability is denied.

A rating in excess of 20 percent for a lumbar spine disability before January 3, 2012, is denied.

A rating in excess of 40 percent for a lumbar spine disability since January 3, 2012, is denied.

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.


REMAND

With respect to the issue of entitlement to an effective date of December 30, 2002, for a 40 percent rating for a lumbar spine disability, the Board notes that in August 2016, the Veteran's representative clarified that the Veteran sought an effective date of December 30, 2002, for the award of a 40 percent rating for a lumbar spine disability.  In December 2014, the Board remanded the issue of entitlement to an effective date earlier than January 3, 2012, for the assignment of a 40 percent disability rating for a lumbar spine disability in order for the RO to issue a statement of the case as to this issue.  While a statement of the case was issued in April 2016, the AOJ treated the issue as a claim for the appropriate rating for the Veteran's lumbar spine disability.  The issue must be remanded again, and the AOJ must issue a statement of the case that addresses the issue of entitlement to an effective date of December 30, 2002, for the award of a 40 percent rating for a lumbar spine disability.

In March 2016, the RO, effectuating the Board's December 2014 decision, granted service connection for an acquired psychiatric disorder and assigned a 50 percent rating effective December 10, 2009.  In June 2016, the RO granted a TDIU with an effective date of December 10, 2009.  In December 2016, the Veteran submitted a statement disagreeing with the effective date for the award of service connection for his psychiatric disorder, the rating assigned to the psychiatric disorder, and the effective date of the award of a TDIU.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand these issues to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing: 1) the effective date of the award of service connection for a psychiatric disorder; 2) an effective date of December 30, 2002, for a 40 percent rating for a lumbar spine disability; 3) the rating assigned to the service-connected psychiatric disorder, and; 4) the effective date for the award of a TDIU.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


